Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18      PageID.54   Page 1 of 17



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 AMY J. WANG,

           Plaintiff,

 v.                                           CASE NO. 2:18-cv-12924
                                              HON. NANCY G. EDMUNDS
                                              MAG. R. STEVEN WHALEN
 BOARD OF REGENTS OF THE
 UNIVERSITY OF MICHIGAN
 operating as the UNIVERSITY OF
 MICHIGAN, and NANCY HOBBS,
 individually and in her official capacity,

           Defendants.


 Sam Morgan (P36694)                          Timothy H. Howlett (P24030)
 GASIOREK, MORGAN, GRECO,                     Angelina R. Irvine (P81712)
 McCAULEY & KOTZIAN, P.C.                     DICKINSON WRIGHT PLLC
 Attorneys for Plaintiff                      Attorneys for Defendants
 30500 NW Hwy, Suite 425                      500 Woodward Avenue, Suite 4000
 Farmington Hills, MI 48334                   Detroit, Michigan 48226
 (248) 865-0001                               (313) 223-3500
 smorgan@gmgmklaw.com                         thowlett@dickinsonwright.com
                                              airvine@dickinsonwright.com


                  ANSWER AND AFFIRMATIVE DEFENSES

      NOW COME Defendants Board of Regents of the University of Michigan,

operating as the University of Michigan, and Nancy Hobbs ("Defendants"), by their

attorneys Dickinson Wright PLLC, and answer Plaintiff's Complaint as follows:
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18          PageID.55    Page 2 of 17



      1.       Defendants deny that they have deprived Plaintiff of any rights arising

out of her employment relationship with Defendants. Further answering, Defendants

neither admit nor deny because the allegations call for legal conclusions.

      2.       Upon information and belief, Defendants admit.

      3.       Defendants admit.

      4.       Defendants admit.

      5.       Defendants admit only that Plaintiff was employed by the Defendant

University as the Director of Procurement Services and reported directly to

Ms. Hobbs from on or about August 7, 2017 until on or about June 19, 2018.

      6.       Defendants admit.

                          JURISDICTION AND PARTIES

      7.       Defendants neither admit nor deny because the allegations call for legal

conclusions.

      8.       Defendants neither admit nor deny because the allegations call for legal

conclusions.

      9.       Defendants neither admit nor deny because the allegations call for legal

conclusions.

      10.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      11.      Defendants admit.


                                          -2-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18          PageID.56    Page 3 of 17



      12.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      13.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

                            GENERAL ALLEGATIONS

      14.      Defendants admit.

      15.      Defendant admit that Plaintiff received positive evaluations as

Executive Director for User Experience in Fiscal Year 2015 and Fiscal Year 2016.

Further answering, in Fiscal Year July 1, 2016 to June 30, 2017 was evaluated as

less than successful.

      16.      Defendants admit only that Plaintiff received a 7.6% pay increase to

$195,000.

      17.      Defendants deny.

      18.      Defendants admit.

      19.      Defendants admit.

      20.      Defendants admit only that Plaintiff was one of ten senior

administrators that reported directly to Ms. Hobbs.

      21.      Defendants admit.

      22.      Defendants admit.

      23.      Defendants deny.


                                          -3-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18       PageID.57   Page 4 of 17



      24.    Defendants deny.

      25.    Defendants deny that the Finance Department has a formal process for

senior administrators.

      26.    Defendants deny.

      27.    Defendants deny that the formal work plans are used for senior

administrators.

      28.    Defendants admit only that coaching and feedback sessions are

conducted throughout the year for senior administrators.

      29.    Defendants deny to the extent the allegations relate to senior

administrators.

      30.    Defendants deny to the extent the allegations relate to senior

administrators.

      31.    Defendants deny to the extent the allegations relate to senior

administrators.

      32.    Defendants deny to the extent the allegations relate to senior

administrators.

      33.    Defendants deny to the extent the allegations relate to senior

administrators.

      34.    Defendants admit.




                                        -4-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18          PageID.58    Page 5 of 17



      35.      Defendants admit only that Plaintiff and Ms. Hobbs had continuing

discussions to draft Plaintiff's FY 2018 work plan.

      36.      Defendants deny.

      37.      Defendants deny.

      38.      Defendants deny.

      39.      Defendants deny that Plaintiff was fully vested in helping the

Procurement Services organization become successful.

      40.      Defendants deny.

      41.      Defendants deny.

      42.      Defendants deny.

      43.      Defendants deny.

      44.      Defendants deny.

      45.      Defendants admit only that the International Center requested

assistance by Plaintiff.

      46.      Defendants admit, denying, however, that the licensed Michigan

attorney was not employed by the University as an attorney.

      47.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      48.      Defendants neither admit nor deny because the allegations call for legal

conclusions.



                                          -5-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18       PageID.59    Page 6 of 17



      49.    Defendants admit neither admit nor deny because the allegations call

for legal conclusions.

      50.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge.

      51.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge.

      52.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge, denying, however, that the IC employee was

working in the IC as an attorney.

      53.    Defendants admit.

      54.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      55.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      56.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge.

      57.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge or activities.




                                            -6-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18         PageID.60    Page 7 of 17



      58.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge or activities, denying, however, that the IC

employee was working in the IC as an attorney.

      59.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge or activities, denying, however, that the IC

employee was working in the IC as an attorney.

      60.    Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge.

      61.    Defendants neither admit nor deny because they do not have sufficient

information or knowledge to form a belief as to the truth of the allegations.

      62.    Defendants neither admit nor deny because they do not have sufficient

information or knowledge to form a belief as to the truth of the allegations.

      63.    Defendants neither admit nor deny because they do not have sufficient

information or knowledge to form a belief as to the truth of the allegations.

      64.    Defendants neither admit nor deny because they do not have sufficient

information or knowledge to form a belief as to the truth of the allegations.

      65.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      66.    Defendants neither admit nor deny because they do not have sufficient

information or knowledge of the allegations.



                                            -7-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18     PageID.61   Page 8 of 17



      67.   Defendants neither admit nor deny because they do not have knowledge

of Plaintiff's personal knowledge or activities, denying, however, that the IC

employee was working in the IC as an attorney.

      68.   Defendants deny.

      69.   Defendants deny.

      70.   Defendants deny.

      71.   Defendants deny.

      72.   Defendants deny.

      73.   Defendants deny.

      74.   Defendants deny.

      75.   Defendants deny.

      76.   Defendants deny.

      77.   Defendants admit only that Plaintiff volunteered that she would not

misrepresent the subordinate employee's duties and that Ms. Hobbs responded that

no one would ask her to do so.

      78.   Defendants admit.

      79.   Defendants admit.

      80.   Defendants admit only that the subordinate employee understood the

necessity for the changes and accepted the changes.

      81.   Defendants deny.



                                       -8-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18        PageID.62   Page 9 of 17



      82.    Defendants deny.

      83.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      84.    Defendants admit.

      85.    Defendants deny that Plaintiff was asked to sign the application.

      86.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      87.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      88.    Defendants admit.

      89.    Defendants admit only that Plaintiff presented the offer letter to the

subordinate employee and that the subordinate employee signed the letter..

      90.    Defendants deny.

      91.    Defendants admit, denying, however, that the IC employee was

working in the IC as an attorney.

      92.    Defendants neither admit nor deny because the writing speaks for itself

and is the best evidence of its contents.

      93.    Defendants deny because the meeting was to discuss Plaintiff's failure

to perform her job satisfactorily.

      94.    Defendants deny.



                                            -9-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18         PageID.63   Page 10 of 17



       95.     Defendants deny.

       96.     Defendants admit only that the possibility of reorganization was being

 discussed.

       97.     Defendants admit only that Defendant Hobbs discussed reassigning

 some Procurement Services employees because of concerns with Plaintiff's

 performance issues in managing her current workload.

       98.     Defendants deny that Ms. Hobbs was reorganizing any personnel to

 permit the subordinate employee to continue as a manager.

       99.     Defendants neither admit nor deny because they do not have knowledge

 of Plaintiff's personal knowledge, denying, however, that the IC employee was

 working in the IC as an attorney.

       100. Defendants admit only that Plaintiff said the change of reporting should

 be communicated to the International Center.

       101. Defendants admit, denying, however, that the IC employee was

 working in the IC as an attorney.

       102. Defendants deny.

       103. Defendants deny.

       104. Defendants admit only that they had agreed they would inform the IC

 of changes.

       105. Defendants deny.



                                         -10-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18        PageID.64   Page 11 of 17



       106. Defendants deny.

       107. Defendants deny.

       108. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

       109. Defendants admit.

       110. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

       111. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents, denying, however, that the IC employee was

 working in the IC as an attorney.

       112. Defendants neither admit nor deny because they do not have knowledge

 of Plaintiff's personal knowledge, denying, however, that the IC employee was

 working in the IC as an attorney.

       113. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

       114. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

       115. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.




                                             -11-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18        PageID.65    Page 12 of 17



         116. Defendants admit only Ms. Hobbs informed Plaintiff she was relieving

 her from her position. Further answering, Defendants deny that Ms. Hobbs informed

 Plaintiff that she wanted her to resign.

         117. Defendants admit.

         118. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

         119. Defendants neither admit nor deny because they do not have knowledge

 of Plaintiff's personal knowledge.

         120. Defendants deny.

         121. Defendants deny.

         122. Defendants admit only that Plaintiff discussed her termination with the

 Finance Department human resources officer.

         123. Defendants deny.

         124. Defendants deny.

         125. Defendants admit only that Plaintiff made a request for her personnel

 file.

         126. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

         127. Defendants deny.

         128. Defendants deny.



                                             -12-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18      PageID.66    Page 13 of 17



       129. Defendants admit.

       130. Defendants deny.

       131. Defendants admit only that the human resources officer was present.

       132. Defendants deny.

       133. Defendants deny.

       134. Defendants admit only that Ms. Hobbs read from a document the

 reasons for terminating Plaintiff's employment.

       135. Defendants deny.

       136. Defendants deny.

       137. Defendants deny.

       138. Defendants deny.

       139. Defendants deny.

       140. Defendants deny.

       141. Defendants deny.

       142. Defendants deny.

       143. Defendants deny.

       144. Defendants deny.

       145. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.




                                             -13-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18       PageID.67   Page 14 of 17



       146. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

       147. Defendants neither admit nor deny because the writing speaks for itself

 and is the best evidence of its contents.

       148. Defendants admit.

       149. Defendants deny.

       150. Defendants admit.

       151. Defendants neither admit nor deny because the allegations call for legal

 conclusions.

                             COUNT I
         VIOLATION OF 42 U.S.C.A. §1983 FIRST AMENDMENT
       RETALIATION FOR ENGAGING IN PROTECTED ACTIVITY

       152. Defendants incorporate by reference their responses to paragraphs 1

 through 151 as though set forth in full herein.

       153. Defendants neither admit nor deny because the allegations call for legal

 conclusions.

       152. Defendants deny.

       154. Defendants deny.

       155. Defendants deny.

       156. Defendants deny.

       157. Defendants deny.


                                             -14-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18       PageID.68   Page 15 of 17



       158. Defendants deny.

                            COUNT II
     VIOLATION OF 42 U.S.C.A. §1983 FOURTEENTH AMENDMENT
          DENIAL OF STATE CONSTITUTIONAL RIGHTS
          WITHOUT AFFORDING DUE PROCESS OF LAW

       159. Defendants incorporate by reference their responses to paragraphs 1

 through 158 as though set forth in full herein.

       160. Defendants neither admit nor deny because the allegations call for legal

 conclusions.

       161. Defendants deny.

       162. Defendants deny.

                             COUNT III
                     VIOLATION OF THE MICHIGAN
                   WHISTLEBLOWERS' PROTECTION ACT

       163. Defendants incorporate by reference their responses to paragraphs 1

 through 162 as though set forth in full herein.

       164-172.     This Count has been dismissed by the Court.

                              COUNT IV
                    RETALIATION IN VIOLATION OF
                MICHIGAN'S ESTABLISHED PUBLIC POLICY

       173. Defendants incorporate by reference their responses to paragraphs 1

 through 164 as though set forth in full herein.

       174-179.     This Count has been dismissed by the Court.



                                          -15-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18          PageID.69   Page 16 of 17



       WHEREFORE, Defendants request that this Court enter a judgment of no

 cause of action in their favor and against Plaintiff and award Defendants their

 reasonable costs and attorneys' fees and such other relief as this Court deems just

 and proper.

                   AFFIRMATIVE AND SPECIAL DEFENSES

       Defendants state as follows for its Affirmative and Special Defenses to

 Plaintiff's Complaint:

       1.      Plaintiff’s claims are barred by governmental immunity.

       2.      Plaintiff's claims against the Board of Regents, University of Michigan

 and Nancy Hobbs in her official capacity are barred by sovereign immunity under

 the Eleventh Amendment to the U.S. Constitution.

       3.      Plaintiff's 1983 claims against Nancy Hobbs in her individual capacity

 are barred by qualified immunity.

       4.      Plaintiff has failed to mitigate her alleged damages as required by law.

       5.      Plaintiff's Complaint, in whole or in part, fails to state a claim upon

 which relief may be granted.

       6.      Defendants had legitimate non-discriminatory reasons for the

 challenged employment decisions.

       7.      Defendant reserves the right to add additional affirmative defenses as

 they become apparent and known to him as a result of discovery in this litigation.


                                          -16-
Case 2:18-cv-12924-NGE-RSW ECF No. 10 filed 11/14/18           PageID.70   Page 17 of 17



        WHEREFORE, Defendants request that this Court enter a judgment of no

 cause of action in their favor and against Plaintiff and award Defendants their

 reasonable costs and attorneys' fees and such other relief as this Court deems just

 and proper.

                                               DICKINSON WRIGHT PLLC


                                               By: /s/ Timothy H. Howlett
                                                   Timothy H. Howlett (P24030)
                                               500 Woodward Avenue, Suite 4000
                                               Detroit, MI 48226
                                               (313) 223-3500
                                               thowlett@dickinsonwright.com
                                               Attorneys for Defendants
  Dated: November 14, 2018


                               CERTIFICATE OF SERVICE

        I certify that on November 14, 2018, I electronically filed the foregoing

 Answer and Affirmative Defenses with the Clerk of the Court using the ECF system,

 which will send notification of such filing to all parties of record.

                                                 /s/ Colleen L. Maguire
                                                 Legal Secretary
                                                 DICKINSON WRIGHT, PLLC
                                                 500 Woodward Avenue, Suite 4000
                                                 Detroit, Michigan 48226-3425
                                                 (313) 223-3500
                                                 cmaguire@dickinsonwright.com




                                          -17-
 DETROIT 14040-305 1478757v3
